           Case 0:20-cr-00173-MLC Document 42 Filed 07/02/21 Page 1 of 7


                                                                                                   FILED



                  UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF WYOMING                                                2:16 pm, 7/2/21
                                                                                        U.S. Magistrate Judge
         UNITED STATES OF AMERICA
                            vs                              Case Number: 0:20-CR-00173-MLC-1
                                                            Defendant's Attorney(s):
        THEODORE EUGENE GARLAND                             Alex Freeburg

                                 JUDGMENT IN A CRIMINAL CASE

THE DEFENDANT was found guilty on counts 1, 3, 5, 9, 12, 13 and 15 after pleas of not
guilty.


ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following
offense(s):
                                                                                               Count
        Title and Section               Nature of Offense            Date Offense Concluded
                                                                                              Number(s)
                                   Unlawfully violate a closure,
                                   designation use and activity
     36 CFR § 1.5(f)                 restriction and condition,           06/04/2020             1
                                 schedule of visiting hours, and
                                          public use limit
                                   Unlawfully violate a term or
    36 CFR§ 1.6(g)(2)              condition of a permit issued           06/25/2020             3
                                      pursuant to this section
                                 Unlawfully did not confine foot
                                  travel in a thermal area within
                                     the Yellowstone Canyon
                                   between the Upper Falls and
        36 CFR§ 7.130                                                     06/22/2018             5
                                 Inspiration Point to boardwalks
                                 or trails that are maintained for
                                    such travel and marked by
                                            official signs
                                 Unlawfully did not confine foot
                                  travel in a thermal area within
                                     the Yellowstone Canyon
                                   between the Upper Falls and
        36 CFR§ 7.130                                                     06/17/2020             9
                                 Inspiration Point to boardwalks
                                 or trails that are maintained for




WY 14                                                                                     Rev. 06/01/2021
         Case 0:20-cr-00173-MLC Document 42 Filed 07/02/21 Page 2 of 7




                                 such travel and marked by
                                         official signs
                               Unlawfully violate a closure,
                                designation use and activity
     36 CFR§ 1.5(f)               restriction and condition,         06/04/2020              12
                              schedule of visiting hours, and
                                       public use limit
                                36 CFR § 2.1(a)(l)(iv) (Did
                                unlawfully possess, destroy,
                              injure, deface, remove, dig and
  36 CFR § 2.1(a)(l)(iv)                                             06/25/2020              13
                               disturb from its natural state a
                                  mineral resource or cave
                              formation and the parts thereof
                                 Unlawfully engaged in an
                                 activity subject to a permit
   36 CFR § 1.6(g)(1)         requirement imposed pursuant           07/30/2020              15
                             to this section without obtaining
                                            a permit
The defendant is sentenced as provided in pages 3 through 7 of this Judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.
The defendant has been found not guilty on counts 2, 4, 6, 7, 8, 10, 11, 14 and is discharged as
to such counts.
IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this
district within 30 days of any change of residence or mailing address until all fines, restitution,
costs, and special assessments imposed by this judgment are fully paid.

Defendant's USM No: N/A                                   July 2, 2021
                                                          Date of Imposition of Sentence


                                                          Mark L. Carman
                                                          United States Magistrate Judge


                                                          Date




0:20-CR-00173-MLC-1                                                   JUDGMENT IN A CRIMINAL CASE
THEODORE EUGENE GARLAND                                                                 PAGE 2 OF 7
         Case 0:20-cr-00173-MLC Document 42 Filed 07/02/21 Page 3 of 7




                                     IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of 7 days to complete by 11/01/2021.

The defendant shall surrender to the United States Marshal for this district as notified by the
Marshal.



                                           RETURN

       I have executed this Judgment as follows:
_____________________________________________________________________________
_____________________________________________________________________________
_____________________________________________________________________________
_____________________________________________________________________________


       Defendant delivered on ________________ to _______________________ at
__________________________________________ , with a certified copy of this Judgment.


                                                      ______________________________
                                                      United States Marshal/Bureau of Prisons


                                                By: ______________________________
                                                    Authorized Agent




0:20-CR-00173-MLC-1                                                  JUDGMENT IN A CRIMINAL CASE
THEODORE EUGENE GARLAND                                                                PAGE 3 OF 7
         Case 0:20-cr-00173-MLC Document 42 Filed 07/02/21 Page 4 of 7




                                        PROBATION
The defendant is hereby placed on unsupervised probation for a term of five years.

The defendant shall not commit another federal, state or local crime.

The defendant shall not illegally possess a controlled substance.

The defendant is ban from Yellowstone National Park until 12/31/2021.

The defendant shall write an introduction/forward to the guide book that communicates a
respect of the park. This shall be submitted to the Court by 07/16/2021. Upon Judge Carman's
approval, the forward/introduction shall be inserted into all copies of the book.

The defendant shall review his guide book to ensure there are no areas of the book that could be
read to encourage illegal activity. The defendant shall then submit the revised book to the
Court and United States Attorney's Office by 07/16/2021.

The defendant shall not promote violations of laws in the Parks in any way.

The defendant shall pay all financial obligations, in full by 11/01/2021.

The defendant shall contact the United States Marshals Service to discuss his jail sentence
within 30 days of sentencing. The defendant shall choose a surrender date within 60 days of
sentencing and notify the Marshals Service of that date. Mammoth Office- Travis Mangum-
406/223/2004, Cheyenne Office- 307/829/3710.




0:20-CR-00173-MLC-1                                                  JUDGMENT IN A CRIMINAL CASE
THEODORE EUGENE GARLAND                                                                PAGE 4 OF 7
          Case 0:20-cr-00173-MLC Document 42 Filed 07/02/21 Page 5 of 7




                                 FINANCIAL PENALTIES
The defendant shall pay the following total financial penalties in accordance with the schedule of
payments set out below.

 Count        Assessment         3URFHVVLQJ)HH                        Fine
   1             $10.00                    $30.00                     $100.00
Notes:
   3             $10.00                                               $50.00
Notes:
   5             $10.00                                               $100.00
Notes:
   9             $10.00                                               $100.00
Notes:
   12            $10.00                                               $100.00
Notes:
   13            $10.00                                                $0.00
Notes:
   15            $10.00                                               $50.00
Notes:

Totals:          $70.00                    $30.00                     $500.00



The fine and/or restitution includes any costs of incarceration and/or supervision. The fine and/
or restitution, which is due immediately, is inclusive of all penalties and interest, if applicable.

The defendant shall pay interest on any fine and/or restitution of more than Two Thousand Five
Hundred Dollars ($2,500.00), unless the fine and/or restitution is paid in full before the fifteenth
day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the below payment
options are subject to penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).




0:20-CR-00173-MLC-1                                                    JUDGMENT IN A CRIMINAL CASE
THEODORE EUGENE GARLAND                                                                  PAGE 5 OF 7
         Case 0:20-cr-00173-MLC Document 42 Filed 07/02/21 Page 6 of 7




                              COMMUNITY RESTITUTION

The defendant shall make restitution to the following persons in the following amounts:

                Name of Payee                               Amount of Restitution

                                                                    $500.00
              <HOORZVWRQH3DUN
                 )RXQGDWLRQ
         *HRORJLFDO3URWHFWLRQ)XQG
         0DLOHGWR86$WWRUQH\¶V
                   2IILFH
          $WWQ)LQDQFLDO/LWLJDWLRQ
                    8QLW
                32%R[
           &KH\HQQH:<



                         THIS IS COMMUNITY RESTITUTION




0:20-CR-00173-MLC-1                                               JUDGMENT IN A CRIMINAL CASE
THEODORE EUGENE GARLAND                                                             PAGE 6 OF 7
         Case 0:20-cr-00173-MLC Document 42 Filed 07/02/21 Page 7 of 7




                              SCHEDULE OF PAYMENTS
Payments shall be applied in the following order: (1) assessment; (2) community restitution; (3)
fine principal; (4) cost of prosecution; (5) interest; (6) penalties.

The total fine and other monetary penalties shall be due in full E\


IT IS ORDERED Payments for monetary obligations shall be made payable by cashier’s check
or money order to the Clerk of the U.S. District Court, 2120 Capitol Avenue, Room 2131,
Cheyenne, Wyoming 82001 and shall reference the defendant’s case number, 0:20-CR-00173-
MLC-1.




0:20-CR-00173-MLC-1                                                 JUDGMENT IN A CRIMINAL CASE
THEODORE EUGENE GARLAND                                                               PAGE 7 OF 7
